number release date id office uilc cca_2010032614444643 -------------- from -------------------- sent friday date pm to ----------------------------------- cc subject re statute_of_limitations on refunds if the taxpayer is not located in the 11th circuit mobil corp controls if the taxpayer did not specifically set forth an alternative_tax_net_operating_loss_deduction calculation as contemplated by sec_56 then i would argue that the grounds for the dollar_figure------------refund were not set forth in the refund claim and the claim was not valid as stated in richardson excerpted below f_supp there is no authority for the notion that the service would be required to notify a taxpayer when it does not give the taxpayer the benefit of an available refund that was never requested because an associated claim_for_refund does not exist and therefore is afforded no consideration by the service plaintiffs urge that the isolated words no taxable_distribution of property in paragraph one was certainly notification to the commissioner that the shareholders claim the distribution to be non-taxable the court cannot agree those few words taken out of context might conceivably support plaintiffs' present contention however this court can only view such a contention in its full context thus the entirety of paragraph one of the claim cannot in any sense be taken to mean that a non-taxable dividend distribution was intended such construction is actually precluded in the last sentence of that paragraph moreover in order to presume that the commissioner was put on notice of the plaintiff's claim that the excess in value of the property was a dividend from previously_taxed_income it must also be presumed that the commissioner was aware the plaintiffs further contended that sec_1 b is invalid such an argument can only be categorized as specious in 302_us_528 58_sct_320 82_led_405 the stated ground for recovery-that the company was entitled to reduce its taxable income-was held insufficient to raise the issue that the company had in fact received no income similarly in 258_f2d_892 5th cir it was held that where taxpayer's claim_for_refund was based on the ground that there was no representative market price taxpayer could not assert in court that the existing representative price was incorrect the court_of_appeals for the fifth circuit found a fatal variance in 201_f2d_360 5th cir between the grounds urged in the claim for refund-alleging that plaintiffs had paid taxes in a previous year on poker winnings and that allowance for such winnings had not been made in determination of a tax_deficiency for the year following-and the grounds urged upon trial of the case alleging no poker earnings for the previous year see also 400_f2d_975 5th cir these cases clearly point out that the regulation requires that the grounds for refund claims and facts pertinent thereto be set out with specificity fn8 the requirement is a practical one enabling the commissioner to determine at the outset the answers to important inquiries how is the refund claim to be handled administratively to what issues and points is the commissioner's attention directed what facts must the commissioner ascertain is the investigation necessitated by the claim one of fraud or limited scope does the claim indicate that the commissioner must take affirmative action to protect the government against the running of statutory periods on assessments 400_f2d_975 5th cir 129_f2d_594 2nd cir cert_denied 317_us_686 63_sct_258 87_led_549 since the uncontroverted evidence clearly shows that the plaintiffs failed to set forth in any manner much less in detail the allegation relating to treating the difference between fair_market_value and sales_price as a distribution of the company's undistributed_taxable_income previously taxed the claim did not nor could it generate any factual investigation by the commissioner the plaintiffs had until date and date to file additional or supplemental claims for refund for the years in question their failure to do so prevents them from asserting grounds not encompassed in the original claim thus as recognized in the foregoing cases a refund_suit seeking recovery upon a ground not set forth in the refund claim is as jurisdictionally defective as a suit which is instituted without any refund claim having previously been filed see 188_f2d_745 3d cir cert_denied 342_us_834 72_sct_50 96_led_631
